                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    LA CV21-03438 JAK (ASx)                                         Date        June 29, 2021
 Title       Roderick Todd v. Santander Consumer USA Inc., et al.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   T. Jackson                                             Not Reported
                  Deputy Clerk                                    Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                    Not Present                                            Not Present


 Proceedings:           (IN CHAMBERS) ORDER SETTING ORDER TO SHOW CAUSE RE
                        DISMISSAL AS TO SANTANDER CONSUMER USA INC. ONLY (DKT. 15 )

On June 28, 2021, a notice of settlement was filed stating that a settlement has been reached between
Plaintiff and Defendant Santander Consumer USA Inc. ("Santander"). The Court sets an Order to Show
Cause re Dismissal for September 29, 2021. If a dismissal is not filed by September 29, 2021, counsel
shall file a response to the Order to Show Cause, which includes the status of the settlement and the
anticipated date the dismissal will be filed. The response shall not include any substantive contents of
any settlement discussions between the parties. In light of the foregoing, all dates and deadlines are
vacated as to Santander Consumer USA Inc., only.

IT IS SO ORDERED.




                                                                                                  :

                                                          Initials of Preparer      TJ




                                                                                                      Page 1 of 1
